Stephens, J.
It appearing from the petition that the injuries which the plaintiff received as a result of the alleged negligent condition of steps which the plaintiff was using were caused solely by the negligence of the plaintiff’s fellow servants, without the knowledge or consent of the defendant, who was the master, in removing nails from the treads upon the steps just before the plaintiff stepped upon them, the petition set out no cause of action against the defendant, and was properly dismissed upon demurrer.

Judgment affirmed.

Jenkins, P. J.,, and Bell, J., concur.